DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea as explained in the STEP 2A, Prong 1 analysis below. This judicial exception is not integrated into a practical application as explained in Step 2A, Prong 2 analysis below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained in STEP 2B analysis below.
STEP 2A, Prong 1:
Claims 1, 5, and 9 recites “determining a signal parameter, determining a power spectrum density function, calculating the power spectrum density function to obtain a group delay vector, calculating a frequency axial vector according to a system sampling rate, calculating a time axial vector according to a signal pulse width, performing linear interpolation calculation on the group delay vector by using frequency axial vector and time axial vector to obtain an instantaneous frequency vector, integrating the instantaneous frequency vector to obtain a phase vector, determining a signal time domain discrete vector, generating a digital signal according to the signal time domain discrete vector and performing digital to analog conversion on the digital signal, calculating a group delay, using discrete integration to demote the group delay as a group delay vector, selecting a Taylor window function as the power spectrum density function” entails performing mathematical concepts such as by determining a mathematical relationship or performing a mathematical calculation. The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation also recites a patent-ineligible abstract idea. 
Claim 2, 6, and 10 recites “obtaining a window function corresponding to the PSLR according to the PSLR, and determining the power spectrum density function according to the window function” entails performing mathematical concepts such as by determining a mathematical relationship or performing a mathematical calculation. The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation also recites a patent-ineligible abstract idea.  
Claim 3, 7, and 11 recites “performing discrete integration on the power spectrum density function to obtain the group delay vector” entails performing mathematical concepts such as by determining a mathematical relationship or performing a mathematical calculation. The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation also recites a patent-ineligible abstract idea.  
Claim 4, 8, and 12 recites “ dividing the group delay vector into n group delay subvectors, n being a positive integer greater than 1; and performing, by using the frequency axial vector and the time axial vector, the linear interpolation calculation on the n group delay subvectors respectively, to obtain an instantaneous frequency vectors; and the integrating the instantaneous frequency vector to obtain a phase vector comprises: integrating the n instantaneous frequency vectors respectively, and splicing integrated results to obtain the phase vector” entails performing mathematical concepts such as by determining a mathematical relationship or performing a mathematical calculation. The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation also recites a patent-ineligible abstract idea.
STEP 2A, PRONG 2:
In addition to reciting the above-noted abstract ideas, various additional elements of claims 1, 5 and 9 do not integrate these abstract ideas into a practical application.  Claim 1, 5, and 9 recites “the signal parameter at least comprises a signal bandwidth, a signal pulse width, and a Peak Side Lobe Ratio.”  This recitation merely recites the parameters being input into the computational algorithm.  
Claim 5 recites the additional elements of “a processor, a memory for storing instructions, and a digital to analog converter” and claim 9 recites “a non-transitory computer readable storage medium”. These elements are simply part of a generic computer executing the abstract idea.  Nothing in these claims reasonably indicates that anything other than a generic computer needs to be used to carry out the abstract idea. 
STEP 2B:
Under step 2B of the 2019 Guidance, we next analyze whether claim 1 adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
As discussed above, the only additional limitation recited is data is processed by a computer readable medium or a processor.  This recitation does not, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1, 5, and 9, the term “Tp” is undefined. Appropriate correction is required.
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Wang et al (EP3144701) and Jin et al (US 20190293774) do not teach nor make obvious (claim 1, 5, and 9) selecting a Taylor window function as the power spectrum density function and denoting a corresponding group delay function.
Response to Arguments
Applicant's arguments filed 4/14/2020 have been fully considered but they are not persuasive. Applicant does not make arguments with regard to 101 Rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648